Citation Nr: 0027173	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-08 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Determination of initial rating for service-connected 
bipolar disorder, initially rated as 30 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
At Law


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1992 to February 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which granted service connection 
for bipolar disorder and assigned an initial rating of 30 
percent, effective from August 15, 1997, the date of the 
veteran's claim.  The June 1998 rating decision also denied 
the veteran's application to reopen his claim of entitlement 
to service connection for a low back disability.

On a Statement in Support of Claim form received in August 
1998, the veteran wrote that he felt that his "entitlement 
date should start when I originally applied for benefits."  
As the currently assigned rating for service-connected 
bipolar disorder was made effective to August 1997 (the date 
of claim for compensation for bipolar disorder), it appears 
he is raising the issue of an earlier effective date.  The 
reference to an original application for benefits appears to 
be a reference to a March 1993 claim for service connection 
for a personality disorder.  The issue of an earlier 
effective date for service connection for bipolar disorder, 
however, has not been adjudicated, developed or certified for 
appellate review.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, the issue of an earlier effective date is 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran's service-connected bipolar disorder is 
primarily manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as a depressed mood and sleep impairment.  The 
veteran's bipolar disorder is not manifested by 
suspiciousness, flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- or long-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation, or difficulty in establishing and maintaining 
effective work and social relationships.

2.  By rating decision in April 1994, a claim of entitlement 
to service connection for a low back disability was denied; 
the veteran was notified of this decision in May 1994 and a 
notice of disagreement was not thereafter received in 
connection with that determination.

3.  Evidence received since the April 1994 rating decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim of 
entitlement to service connection for a low back disability.

4.  The April 1998 VA compensation examination included a 
history, the veteran's current complaints and symptoms, a 
mental status examination, Axis I and Axis II diagnoses, and 
assigned a GAF score.

5.  No medical complexity or controversy is shown concerning 
the veteran's claim for initial assignment of a disability 
rating for bipolar disorder so as to require an independent 
medical examination (IME).


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to the assignment 
of an initial rating for bipolar disorder in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9432 (1999).

2.  The April 1994 rating decision which denied entitlement 
to service connection for a low back disability is final.  38 
U.S.C.A. § 7105(c) (West 1991). 

3.  Evidence received since the April 1994 rating decision 
pertinent to the issue of entitlement to service connection 
for a low back disability is not new and material, and the 
veteran's claim for that benefit has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

4.  The April 1998 VA compensation examination is adequate 
for rating purposes. 38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.326, 4.2, 4.42, 4.70, 4.125, 4.126 (1999). 

5.  The criteria for submission for an IME have not been met.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. §§ 3.328, 20.901 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating For Bipolar Disorder

Initially, the Board notes that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim of disagreement with the 
assignment of an initial rating for service-connected bipolar 
disorder.  With regard to initial ratings, an appeal from an 
award of service connection and initial rating is a well-
grounded claim as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 
8 Vet. App. 218, 224 (1995).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in a claim 
of disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
A rating contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate Diagnostic 
Code, then assigning the most closely corresponding rating.  
38 C.F.R. § 4.7 (1999).  The rating is intended to reflect 
the extent to which a disability diminishes a veteran's 
ability to function under conditions of ordinary daily life 
and, as far as practicable, to indicate the extent to which 
the current disability impairs earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  In a claim of 
disagreement with a disability rating assigned 
contemporaneously to a grant of entitlement to service 
connection, the facts of a particular case may require 
assignment of separate disability ratings for separate time 
periods, a practice known as "staged ratings."  Fenderson, 
12 Vet. App. at 126.

As noted, the veteran was service connected for bipolar 
disorder by a June 1998 rating decision, which also assigned 
a 30 percent disability rating pursuant to Diagnostic Code 
9432 (bipolar disorder).  The 30 percent rating was made 
effective from August 15, 1997.  Under Diagnostic Code 9432, 
a 30 percent rating is warranted where bipolar disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating is warranted where the disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130.

A November 1993 VA mental disorders examination reflects that 
the veteran was diagnosed with dysthymic reaction and an 
adjustment problem.  He was assigned a Global Assessment of 
Functioning (GAF) score of 70 to 80.

An October 1994 private hospital discharge summary indicates 
that the veteran was hospitalized following feelings of 
depression, despondency, and self-destructive thoughts.  The 
final diagnosis was atypical affective disorder, mixed, in 
remission; the current GAF was 80.

At an April 1998 VA mental disorders examination, the veteran 
stated that he recently had become much more depressed with 
more prominent mood shifts, impulsivity, and self destructive 
activities.  He indicated that he was currently employed as a 
computer technician and also attended college on a full time 
basis.  The veteran was well oriented and was able to follow 
a goal idea without being distracted.  There was no evidence 
of fragmentation of thought and no underlying psychotic 
thought process was noted.  His affect showed mild to 
moderate anxiety with moderate depression; no instability of 
mood was noted.  His intelligence was judged as average or 
above.  The veteran denied any hallucinations, delusions, or 
suicidal ideation.  There was no evidence of any impairment 
of recent or remote thinking and memory; obsessive compulsive 
thinking was not observed.  The veteran's attention span 
seemed satisfactory.  His insight was partial and judgment 
was intact.  The examiner stated that the veteran had 
recurrent suicidal ideation without suicide attempt.  It was 
noted that the veteran had been responsive to medication and 
counseling.  The examiner stated that treatment would allow 
the veteran to become better adjusted and more capable of 
both interpersonal relationships and employment, both of 
which were impacted by his psychological disorders.  The Axis 
I diagnosis was bipolar disorder, moderate in severity, 
alternating with self destructive trends, which existed 
during his period of military service.  The GAF assigned was 
60 to 65.

VA outpatient records dated from July 1998 to October 1998 
reflect that the veteran received ongoing treatment for 
difficulties with his relationships.  The veteran also 
indicated that he had experienced anger and some sleep 
difficulties due to incidents at work.

After a thorough review of the evidence of record, the Board 
finds that the veteran is appropriately rated as 30 percent 
disabled for service-connected bipolar disorder, for the 
entire period of pendency of his claim in August 1997.  While 
the record shows such symptoms as a depressed mood and some 
difficulties in sleeping, these symptoms are already 
contemplated under the initially assigned 30 percent rating.  
Additionally, the veteran's bipolar disorder is not 
manifested by the criteria for a 50 percent rating under 
Diagnostic Code 9432, including suspiciousness, flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory (more than mild memory loss), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation, or difficulty in establishing and maintaining 
effective work and social relationships.

With regard to work and social relationships, the evidence 
does show that the veteran has had problems in his 
relationship with his child's mother and her family members.  
However, the veteran has maintained the relationships and has 
shown a willingness to improve them.  As for employment, the 
veteran has indicated that he is working full-time and is 
enrolled in college coursework.  

With regard to the VA examiner's assignment of a GAF score of 
60 to 65, the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
Richard v. Brown,  9 Vet. App. 266 (1996).  The Board notes 
that a 60 GAF score indicates only moderate symptoms or 
moderate difficulty in social or occupational functioning.  A 
GAF of 61 to 65 (61 to 70 range) indicates only some mild 
symptoms of some difficulty in social and occupational 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  The assigned GAF 
score of 60 to 65 is consistent with what the evidence 
otherwise shows, that the veteran's bipolar disorder may be 
manifested by occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, but he is generally functioning satisfactorily, and is 
not shown to have difficulty in establishing and maintaining 
effective work and social relationships. 

For these reasons, the Board finds that the preponderance of 
the evidence is against an initial disability rating in 
excess of 30 percent for bipolar disorder.  The evidence also 
does not raise a question that a higher rating is possible or 
warranted for any period of time from the August 1997 claim 
to the present so as to warrant a "staged" rating due to 
significant change in the level of disability.  Fenderson.  
The evidence prior to the April 1998 VA examination reflected 
a GAF of 70 to 80 which was attributed to a non-service-
connected personality disorder.  Even assuming, arguendo, 
that the impairment recognized by a GAF score of 70 to 80 
were attributable to the veteran's service-connected bipolar 
disorder, a GAF score of 70 to 80 represents only that, if 
symptoms are even present, they are transient and expectable 
reactions to psychosocial stressors and reflective of no more 
than slight impairment in social and occupational 
functioning.  In reaching the above determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but, 
as the preponderance of the evidence is against a rating in 
excess of 30 percent, there is not such a state of equipoise 
of the positive evidence with the negative evidence to 
otherwise permit a favorable determination.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (1999).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for a 
rating on an extraschedular basis.  It has not been shown 
that the veteran's service-connected bipolar disorder has 
resulted in frequent hospitalizations or caused a marked 
interference in his employment.  The Board is, therefore, not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  New and Material Evidence: Low Back Disability

A rating decision in April 1994, in part, denied a claim of 
entitlement to service connection for a low back disability.  
The veteran was notified of this decision by a letter dated 
in May 1994.  As notice of disagreement was not received with 
regard to the low back disability, the April 1994 rating 
decision is final.  38 U.S.C.A. § 7105(c).  However, a claim 
which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  See 38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. West, 
12 Vet. App. 209 (1999).  The first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence has 
been presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well grounded 
under 38 U.S.C.A. § 5107(a).  In making this determination, 
all of the evidence of record is to be considered and presumed 
to be credible.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  Third, if the claim is found to be well grounded, 
then the merits of the claim may be evaluated after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met.

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).

The April 1994 rating decision denied service connection for 
a low back disability on the basis that the veteran's low 
back condition had existed prior to service and was not 
aggravated by service.  The evidence of record at the time of 
the April 1994 rating decision included service medical 
records, which reflect an assessment of normal spine at 
service entrance, and that, almost a year prior to active 
duty service, the veteran reported low back pain due to a 
collapsed bed.  The service medical records also reflect that 
the veteran sought treatment for chronic low back pain on 
several occasions during service.  In November 1992, the 
veteran reported low back pain with no trauma.  The 
assessments included mechanical low back pain, and low back 
strain, both noted to be of unknown or questionable etiology.  
In February 1993, he reported twisting his back while moving 
lockers; the assessment was muscle strain of the low back.  
This was noted to have improved shortly thereafter.  X-rays 
showed exaggerated lumbar lordosis.  

The evidence of record at the time of the April 1994 rating 
decision also included a November 1993 VA examination, which 
noted a history of low back pain syndrome, but did not result 
in a diagnosis of current low back disability. 

The evidence of record at the time of the April 1994 rating 
decision also included a March 1994 VA examination, which 
reflects a diagnosis of spina bifida occulta, S1.  The April 
1994 rating decision found that the diagnosed spina bifida 
occulta was a congenital and developmental disability which 
was not a disability for VA compensation purposes, and also 
found that this preexisting congenital disorder was not 
aggravated by service. 

The evidence added to the claims file since April 1994 
includes duplicates of certain service medical records as 
well as VA medical records reflecting that the veteran 
continues to suffer recurring chronic back pain.  For 
example, a July 1998 VA consultation noted the veteran's 
report of acute exacerbation of chronic recurring back pain, 
and noted a history of back injury in service while carrying 
lockers, but assessed pain and limited range of motion of the 
back and did not include an opinion as to aggravation in 
service.  The Board finds that the additional evidence is not 
new because it is essentially cumulative of previously 
considered evidence.  38 C.F.R. § 3.156.  That is, while some 
of the additional evidence was not previously on file, it 
merely confirms what was already known: the veteran suffers 
from chronic back pain.  

The record remains devoid of medical evidence showing that 
the veteran's preexisting back disability was aggravated or 
chronically worsened by service.  Accordingly, the Board 
concludes that the evidence submitted subsequent to the April 
1994 rating decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), as the additional 
evidence is not new and, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claims.  See 38 U.S.C.A. § 5108; Elkins, 
12 Vet. App. at 214-5; Hodge, 155 F. 3d 1356.  Thus, the 
veteran's claim of entitlement to service connection for a 
low back disability is not reopened.

The Board has not been made aware of any evidence which might 
be new and material, but which has not been submitted with 
the application.  See 38 U.S.C.A. § 5103(a); Graves v. Brown, 
8 Vet. App. 522, 525 (1996).

III.  Ancillary Issues

On a VA Form 9 received in April 1999, which was prepared for 
the veteran's signature, the issues listed as being appealed 
included entitlement to an advisory medical opinion, 
entitlement to adequate reasons and bases, and entitlement to 
a thorough and contemporaneous examination (due to an 
inadequate examination).  As these are ancillary matters to 
the veteran's underlying claims, they are not separately 
appealable issues, and the RO correctly provided the 
pertinent law and regulations in the March 1999 statement of 
the case.

With regard to the adequacy of the April 1998 VA compensation 
examination, this examination included a history, the 
veteran's current complaints and symptoms, a mental status 
examination, Axis I and Axis II diagnoses, and assigned a GAF 
score.  The Board finds that this examination was adequate 
for rating purposes.  See 38 C.F.R. §§ 3.326, 4.2, 4.42, 
4.70, 4.125, 4.126.  The Board notes that the basis of the 
bare assertion that the examination was inadequate, notably, 
has not been stated by the veteran or his representative.  As 
the veteran has been provided a thorough and contemporaneous 
adequate VA compensation examination in April 1998 in 
conjunction with his claim, additional examination or 
reexamination is not warranted in order to fulfill VA's duty 
to assist him.  38 U.S.C.A. § 5707(a). 

With regard to a request for an IME, the controlling 
regulation specifically prohibits consideration of this part 
of an appeal as a separately appealable issue.  "A 
determination that an independent medical opinion is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue by the 
agency of original jurisdiction."  38 C.F.R. § 3.328. 

The regulation, 38 C.F.R. § 3.328, provides that, when 
warranted by the medical complexity or controversy involved 
in a pending claim, an advisory medical opinion may be 
obtained from one or more medical experts who are not 
employees of VA.  Approval shall be granted only upon a 
determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  See also 38 C.F.R. § 20.901.  
The necessity of obtaining such an opinion is left to the 
discretion of the Board.  Bielby v. Brown, 7 Vet. App. 260, 
269 (1994).  

The Board finds that, in the present case, the evidence does 
not demonstrate medical complexity or controversy concerning 
the veteran's service-connected bipolar disorder to warrant 
an IME.  The evidence of record includes an uncontroverted 
Axis I diagnosis of bipolar disorder, which was assessed as 
moderate in severity, and specifically enumerated clinical 
findings which correlate with the rating criteria and clearly 
demonstrate that the veteran does not meet the rating 
criteria for a 50 percent rating.  Neither the veteran nor 
his representative has even alleged that the evidence in this 
case is medically complex or controversial, and there is no 
medical evidence of record to demonstrate such medical 
complexity or controversy.  

Specifically with regard to the issue of whether new and 
material evidence has been presented to reopen a claim for 
service connection for a low back disorder, as the Board's 
analysis above demonstrates, the veteran has not presented 
new and material evidence to reopen this claim.  As such, he 
has, necessarily, not submitted evidence sufficient to well 
ground a claim for service connection for a back disability.  
See Elkins, 12 Vet. App. 209.  With regard to these ancillary 
procedural issues which relate to VA's duty to assist the 
veteran, including a compensation examination and an IME or 
advisory medical opinion, as the veteran has not presented a 
well-grounded claim of entitlement to service connection for 
a low back disability, with regard to this issue, the duty to 
assist the veteran does not arise.  See Slater v. Brown, 9 
Vet. App. 240 (1996); Franzen v. Brown, 9 Vet. App. 235 
(1996).  The United States Court of Appeals for the Federal 
Circuit held that only a person who has submitted a well-
grounded claim can be determined to be a claimant for the 
purpose of invoking the duty to assist provisions of 
38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464, 
1468-69 (1997).  



ORDER

An initial rating in excess of 30 percent for bipolar 
disorder is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for a low back disability is denied.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

